On Application for Rehearing.
PER CURIAM.
In an application for rehearing, complaint is made only with respect to that part of our decree .in which it is ordered that-the child, Alicia Pratts, be returned to the custody of her father and delivered at the home of the paternal grandparents. It is shown that, while this matter was pending on appeal, the question of the custody of the child was brought before the Civil District Court for the Parish of Orleans in a divorce proceeding between the parents and that the Honorable Rene A. Viosca, Judge of Division “D” of that court, by order dated July 1st 1952 (a certified copy of which is attached to the application) granted the temporary custody of the child to the mother, Helen Poche Pratts.
We were not aware of this fact at the time we handed down our opinion. However, it' was never our intention that the judgment rendered herein should be construed as interfering with, or overriding, the authority vested in the Civil District Court to render orders pertaining to the custody of the child in any proceeding properly within the sphere of its jurisdiction.
The application for rehearing is denied.